DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 5-6, filed 09/23/2020, with respect to claim 1 have been fully considered and are persuasive.  The 103 rejection of Claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose a patch antenna with “dielectric disposed on an upper surface of the printed circuit board”; “lower surface of the dielectric to be interposed between the printed circuit board and the dielectric”, and “wherein the length of the feed pin is a length from the upper patch to the ground surface of the printed circuit board, and wherein the length within a predetermined range of the feed pin is 4.5 mm or more and 9.0 mm or less” in combination with the other limitations of claim 1.
Claims 3, and 5-10 are allowed as depending on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY X YANG/Examiner, Art Unit 2844     

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844